         Case 3:19-cv-01966-KAD Document 16 Filed 02/03/20 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

 SAIFULLAH KHAN

        Plaintiff                                                      CIVIL ACTION NO.:
                                                                       3:19-cv-01966-KAD
 vs.

 YALE UNIVERSITY, ET AL
                                                                       February 3, 2020
        Defendants


                JOINT 26(f) REPORT OF PARTIES' PLANNING MEETING

Date Complaint Filed:       December 13, 2019

Date Complaint Served: Waiver of Service filed December 18, 2019 as to defendants, Yale
                              University, Peter Salovey, Jonathan Holloway, Marvin Chun,
                              Joseph Gordon, David Post, Mark Solomon, Ann Kuhlman,
                              Lynn Cooley, Paul Genecin, Stephanie Spangler, Sarah
                              Demers, Jane Doe, Carole Goldberg (collectively "Yale
                              defendants")
                       Waiver of Service filed January 24, 2020 as to defendant, Jane Doe

Date of Defendants' Appearance: January 3, 2020 as to Yale defendants
                                 January 24, 2020 as to defendant, Jane Doe


        Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, a conference was held

on January 29, 2020. The participants were:

                Norman A. Pattis, Esquire for plaintiff, Saifullah Khan
                Patrick M. Noonan, Esquire for Yale defendants

                James M. Sconzo, Esquire for defendant, Jane Doe

I.      CERTIFICATION

       Undersigned counsel (after consultation with their clients) certify that (a) they have

discussed the nature and basis of the parties' claims and defenses and any possibilities for achieving

a prompt settlement or other resolution of the case; and (b) they have developed the following
         Case 3:19-cv-01966-KAD Document 16 Filed 02/03/20 Page 2 of 10




proposed case management plan. Counsel further certify that they have forwarded a copy of this

report to their clients.

II.     JURISDICTION

        A.      Subject Matter Jurisdiction

        This Court has subject matter jurisdiction over plaintiff's federal law claims pursuant to Title

IX of the Education Amendments of 1972 (20 United States Code Section 1681), 28 U.S.C.

Sections 1331 and 1332.

        B.      Personal Jurisdiction

        Personal jurisdiction is not contested.

III. BRIEF DESCRIPTION OF CASE

        A.      Claims of Plaintiff:

        The plaintiff, Saifullah Khan, brings this action against the Yale defendants alleging that they

violated his rights under Title IX of the Education Amendments of 1972 (20 United States Code

Section 1681) and 42 United States Code Section 1981. Plaintiff also asserts claims for breach of

contract, breach of the implied warranty of fair dealing, breach of his right to be free from negligent

and intentional infliction of emotional distress and breach of his right to privacy arising under

Connecticut law.

       The plaintiff has brought this action against Jane Doe claiming defamation and tortious

interference with business relationships under Connecticut common law.


       B.      Defenses and Claims (Affirmative Defenses, Counterclaims, Third Party
               Claims, Cross Claims) (either pled or anticipated) of Yale Defendants:

       The Yale defendants deny all of the plaintiff's claims. They maintain that they did not

discriminate against the plaintiff and that they properly followed all of the University's procedures

in addressing the complaints made against plaintiff and in suspending the plaintiff

                                                   2
        Case 3:19-cv-01966-KAD Document 16 Filed 02/03/20 Page 3 of 10




        C.       Defenses and Claims (Affirmative Defenses, Counterclaims, Third Party
                 Claims, Cross Claims) (either pled or anticipated) of Defendant, Jane Doe:

        Defendant Jane Doe denies that she defamed the plaintiff or interfered with his business

relationships.

       D.        Defenses and Claims of Third Party Defendants: N/A


IV.    STATEMENT OF UNDISPUTED FACTS

       Counsel certify that they have made a good faith attempt to determine whether there are

any material facts that are not in dispute. The following material facts are undisputed:

                 1.    In November, 2016, plaintiff was a senior enrolled in Yale College.

                 2.    Defendant, Yale University, is an educational institution located in New

                       Haven, Connecticut.

                 3.    Defendant, Peter Salovey, is an employee of defendant, Yale University, and

                       at the time of the incidents alleged in the complaint, was its President.

                 4.    Defendant, Jonathan Holloway, was an employee of defendant, Yale

                       University, and at the time of some of the incidents alleged in the complaint,

                       was the Dean of Yale College.

                 5.    Defendant, Marvin Chun, was an employee of defendant, Yale University, and

                       at the time of some of the incidents alleged in the complaint, was the Dean of

                       Yale College.

                 6.    Defendant, Joseph Gordon, was an employee of defendant, Yale University,

                       and at the time of some of the incidents alleged in the complaint, was the

                       Deputy Dean of Yale College.


                                                  3
Case 3:19-cv-01966-KAD Document 16 Filed 02/03/20 Page 4 of 10




     7.    Defendant, David Post, was an employee of defendant, Yale University, and

           at the time of some of the incidents alleged in the complaint, Chair of the

           University Wide Committee on Sexual Misconduct ("UWC").

     8.   Defendant, Mark Solomon, was an employee of defendant, Yale University,

          and at the time of some of the incidents alleged in the complaint, Chair of the

          University Wide Committee on Sexual Misconduct ("UWC").

     9.   Defendant, Ann Kuhlman, was an employee of defendant, Yale University,

          and at the time of the incidents alleged in the complaint, was the Executive

          Director of Yale University's Office of International Students & Scholars.

    10.   Defendant, Lynn Cooley, was an employee of defendant, Yale University,

          and at the time of the incidents alleged in the complaint, was the Dean of the

          Graduate School of Arts and Sciences.

    11.   Defendant, Paul Genecin, was an employee of defendant, Yale University,

          and at the time of the incidents alleged in the complaint, was Director of Yale

          Health.

    12.   Defendant, Stephanie Spangler, was an employee of defendant, Yale

          University, and at the time of the incidents alleged in the complaint, was the

          Yale University Title IX Coordinator.

    13.   Defendant, Sarah Demers, was an employee of defendant, Yale University,

          and at the time of some of the incidents alleged in the complaint, was a

          member of the UWC.
         Case 3:19-cv-01966-KAD Document 16 Filed 02/03/20 Page 5 of 10




                14.     Defendant, Carole Goldberg, was an employee of defendant, Yale University,

                        and at the time of the incidents alleged in the complaint, was Director of the

                        Yale Sexual Harassment and Assault Response and Education Center.

                15.     Defendant, Jane Doe, was a student enrolled in Yale College during the time

                        of the incidents alleged in the complaint.

V.      CASE MANAGEMENT PLAN

        A.      Initial Disclosures

         The parties request that they be excused from filing Initial Disclosures. All parties

anticipate making discovery requests pursuant to Rule 34, Fed. R. Civ. P. Consistent with Fed. R.

Civ. P. 1, the parties make this request in an effort to arrive at "just, speedy, and inexpensive

determination" of this action, in order to avoid making multiple document searches for the same

material. In the alternative, the parties request that the Initial Disclosures be filed at the same time

as responses to discovery requests made pursuant to Rule 34.

       B.      Scheduling Conference

               1.       The parties request to be excused from holding a pretrial conference with

                       the Court before entry of a scheduling order pursuant to Fed. R. Civ. P.

                       16(b).

               2.      The parties prefer that a scheduling conference, if one is required, be

                       conducted by telephone.

       C.      Early Settlement Conference

               1.      The parties certify that they have considered the potential benefits of

                       attempting to settle the case before undertaking significant discovery or

                       motion practice. Settlement is unlikely at this time.



                                                   5
         Case 3:19-cv-01966-KAD Document 16 Filed 02/03/20 Page 6 of 10




                2.      The parties do not request an early settlement conference.

                3.      If and when a settlement conference is held, the parties prefer a settlement

                        conference with a magistrate judge.

                4.      The parties do not request a referral for alternative dispute resolution pursuant

                       to D. Conn. L. Civ. R. 16.

        D.      Joinder Of Parties, Amendment Of Pleadings, And Motions Addressed To The
                Pleadings

        The parties have discussed any perceived defects in the pleadings and have reached the

following agreements for resolution of any issues related to the sufficiency of the pleadings.

                1.     Plaintiff should be allowed until February 24, 2020 to file motions to join

                       additional parties and to file motions to amend the pleadings. Motions filed

                       after the foregoing dates will require, in addition to any other requirements

                       under the applicable rules, a showing of good cause for the delay.

               2.      Defendants should be allowed until February 24, 2020 to file motions to

                       join additional parties and until March 24, 2020 to file a response to the

                       complaint, or any amended complaint. Motions filed after the foregoing

                       dates will require, in addition to any other requirements under the applicable

                       rules, a showing of good cause for the delay.

       E.      Discovery

       Recognizing that the precise contours of the case, including the amounts of damages at

issue, if any, may not be clear at this point in the case, in making the proposals below concerning

discovery, the parties have considered the scope of discovery permitted under Fed. R. Civ. P.

26(b)(1). At this time, the parties wish to apprise the Court of the following information regarding

the "needs of the case:"


                                                  6
 Case 3:19-cv-01966-KAD Document 16 Filed 02/03/20 Page 7 of 10




        1.      The parties anticipate that discovery will be needed on all factual allegations

of the Complaint and the Plaintiffs damage claims.

        2.      All discovery, including depositions of expert witnesses pursuant to Fed. R.

Civ. P. 26(b)(4), will be commenced by February 3, 2020 and completed (not propounded)

by February 26, 2021.

        3.      Discovery will be conducted in phases, with expert disclosure to follow

depositions of fact witnesses.

        4.      A damages analysis will be provided by the plaintiff no later than May 1,

2020.

        5.     The parties anticipate that the plaintiff will require a total of 20 depositions

of fact witnesses and that the defendants will require a total of 12 depositions of fact

witnesses. The depositions will commence by April 1, 2020 and be completed by August

3, 2020.

        6.     The parties do not request permission to serve more than 25 interrogatories.

        7.     Plaintiff will designate all trial experts and provide opposing counsel with

reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by August 28, 2020.

Depositions of any such experts will be completed by November 16, 2020.

        8.     Defendant will designate all trial experts and provide opposing counsel with

reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by December 30, 2020.

Depositions of such experts will be completed by February 26, 2021.

        9.     Undersigned counsel have discussed the disclosure and preservation of

electronically stored information, including, but not limited to, the form in which such data

shall be produced, search terms to be applied in connection with the retrieval and



                                          7
 Case 3:19-cv-01966-KAD Document 16 Filed 02/03/20 Page 8 of 10




production of such information, the location and format of electronically stored

information, appropriate steps to preserve electronically stored information, and the

allocation of costs of assembling and producing such information. The parties agree to the

following procedures for the preservation, disclosure and management of electronically

stored information:

               a.      Plaintiff shall take reasonable steps to retain, until the conclusion of
                       this lawsuit, all documents, as that term is defined in D. Conn. L.
                       Civ. R. 26, concerning or relating to the allegations of the
                       Complaint, that are in Plaintiffs possession, custody or control, for
                       the time period commencing two years prior to the filing of the
                       Complaint and continuing through and including the date of trial.

               b.      Defendant shall take reasonable steps to retain, until the conclusion
                       of this lawsuit, all documents, as that term is defined in D. Conn. L.
                       Civ. R. 26, concerning or relating to the allegations of the
                       Complaint, that are in Defendant's possession, custody or control,
                       for the time period commencing two years prior to the filing of the
                       Complaint and continuing through and including the date of trial.

       10.     Undersigned counsel have discussed discovery procedures that minimize

the risk of waiver of privilege or work-product protection, including procedures for

asserting privilege claims after production. The parties agree to the following procedures

for asserting claims of privilege after production:

               a.      If electronically stored information is produced in discovery and is
                       subject to a claim of privilege or of protection as trial preparation
                       material, the party making the claim may notify any party that
                       received the information of the claim and the basis for it. After being
                       notified, a party must promptly sequester the information and any
                       copies it has and may not use or disclose the information until the
                       claim is resolved. If the receiving party does not dispute the
                       producing party's claim of privilege or work product, the receiving
                       party shall promptly return the information or destroy it. If the
                       receiving party disputes the privilege or work product claim, it may
                       promptly present the information to the Court under seal for a
                       determination of the claim, or the receiving party may inform the
                       producing party in writing that it disputes the claim. The producing
                       party may then promptly move the Court for an Order to return the


                                          8
          Case 3:19-cv-01966-KAD Document 16 Filed 02/03/20 Page 9 of 10




                                 electronically stored information. If the receiving party disclosed the
                                 information before being notified, it must take reasonable steps to
                                 retrieve it. The producing party must preserve the information until
                                 the claim is resolved.

         F.      OTHER SCHEDULING ISSUES

         Not applicable.

         G.      SUMMARY JUDGMENT MOTIONS

         Summary judgment motions, which must comply with Local Rule 56, will be filed

on or before March 30, 2021.

         H.      JOINT TRIAL MEMORANDUM

         The joint trial memorandum required by the Standing Order on Trial Memoranda in Civil

Cases will be filed within 45 days of the ruling on dispositive motions, should such motions be

filed, or within 45 days after the parties notify one another that dispositive motions will not be

filed.

VI.      TRIAL READINESS

         The case will be ready for trial within 30 days of the filing of a joint trial memorandum.

As officers of the Court, undersigned counsel agree to cooperate with each other and the Court to

promote the just, speedy and inexpensive determination of this action.



Plaintiff; Saifullah Khan

By: /s/ Norman A. Pattis                        Date: February 1, 2020
Norman A. Pattis, Esq.
Pattis & Smith, LLC
383 Orange Street- First Floor
New Haven, CT 06511
NPattis@pattisandsmith.com
T: 203-393-3017
F: 203-393-9745
Federal Bar Number: ct13120


                                                   9
       Case 3:19-cv-01966-KAD Document 16 Filed 02/03/20 Page 10 of 10




Yale Defendants,


By:/s/Patrick M. Noonan                  Date: January 31,2020
Patrick M. Noonan, Esq.
Donahue, Durham & Noonan, P.C.
741 Boston Post Rd.
Guilford, CT 06437
PNoonan@ddnctlaw.com
T: 203-458-9168
F: 203-458-4424
Federal Bar Number: ct00189


Defendant, Jane Doe

By:/s/James M. Sconzo                    Date: January 31,2020
James M. Sconzo, Esq.
Carlton Fields
One State Street, Suite 1800
Hartford, CT 06103
JSconzo@carltonfields.com
T: 860-392-5022
F: 860-392-5058
Federal Bar Number: ct04571
